Quillian, J.
The judgment of this court reversing the judgment of the trial court which overruled the motion for a new trial, having been reversed by the Supreme Court (Greyhound Corporation v. Clough, 211 Ga. 574, 87 S. E. 2d 387), the judgment of reversal by this court is hereby vacated.
We did not pass upon the general grounds of the motion for new trial when writing the original opinion in this case. No error of law requiring a new trial appears from the record, and there was sufficient conflict in the evidence as to whether the plaintiff sustained the injuries alleged in the petition to carry the issue to the jury. The judgment of the trial court is affirmed.
*559Decided July 7, 1955
Rehearing denied July 26, 1955.
Nall, Sterne & Miller, Paul Cadenhead, for plaintiff in error.
Gambrell, Harlan, Barwick, Russell & Smith, James C. Hill, contra.

Judgment affirmed.


Felton, C. J., Gardner, P. J., Townsend, Carlisle, and Nichols, JJ., concur.